Citation Nr: 1244265	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-30 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for coronary artery disease, to include as due to in-service exposure to herbicides.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active service from May 1971 to June 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  [Also in this rating decision, the RO denied service connection for arthritis of the lumbar spine.  However, the Veteran did not appeal this denial.]  

The Board further notes that, during the pendency of this appeal, the RO rendered decisions on other claims in October 2010 and February 2012.  In the October 2010 rating decision, the RO denied service connection for a muscle condition and nerve condition.  The Veteran did not appeal that decision; therefore, it is final.  See 38 U.S.C.A. § 7105.  Thus, the Board has no jurisdiction over the issues decided in that rating decision.  In the February 2012 rating decision, the RO denied service connection for a muscle condition as due to exposure to herbicides, carpal tunnel syndrome, and arthritis of the cervical spine.  In addition, the RO denied reopening a claim for service connection for arthritis of the lumbar spine as new and material evidence had not been submitted.  The Board notes that, to date, it does not appear that the Veteran has filed a Notice of Disagreement as to that rating decision; however, the one-year period for doing so has not expired.  Consequently, if the Veteran desires to appeal any aspect of the February 2012 rating decision, he has until February 23, 2013 to do so (i.e., one year from the date of notice of the February 2012 rating decision).  At this time, however, the Board has no jurisdiction over any of the issues decided in the February 2012 rating decision.

The Veteran appeared and testified at a hearing held at the RO before a Decision Review Officer in April 2011.  A copy of the transcript of this hearing has been associated with the claims file.  The Veteran had also requested a hearing before a Veterans Law Judge (VLJ) at the RO.  However, in August 2011, the Veteran indicated in writing that he wished to withdraw that hearing request.  Consequently, no further effort is required to afford the Veteran a hearing before a VLJ at the RO.

Further, in November 2011, the Veteran revoked his power of attorney in favor of the Disabled American Veterans.  To date, he has not appointed any other veterans service organization, agent or attorney to represent him in this appeal.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed to have coronary artery disease.

2.  The Veteran was not exposed to herbicides while serving in Thailand from August 1972 to July 1973.

3.  The evidence fails to corroborate that the Veteran set foot in the Republic of Vietnam in either 1972 or 1973.

4.  The Veteran's coronary artery disease cannot be presumed to be due to exposure to herbicides in service, is not otherwise related to his service, and indeed was not manifested until many years after his active service.


CONCLUSION OF LAW

Coronary artery disease was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in October 2008, prior to the initial agency of original jurisdiction's (AOJ's) decision on his claim.  The Board finds that the notice provided fully complies with VA's duty to notify.  Likewise, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  He was told it was his responsibility to support the claim with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  Indeed, the Veteran submitted evidence in connection with his claim, which indicates that he knew of the need to provide VA with information and evidence to support his claim.  Thus, the Board finds that the purposes behind VA's notice requirement have been satisfied, that VA has satisfied its "duty to notify" the Veteran, and that any error in this regard is harmless.  

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  VA is not, however, required to provide an examination based on a conclusory generalized lay statement, because that would eliminate the carefully drafted statutory standards governing the provision of medical examinations.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In this case, a medical examination is  not warranted because the information and evidence of record does not establish that the Veteran suffered an event, injury or disease in service, or has the required service or triggering event to qualify for service connection for coronary artery disease. 

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Here, the Veteran contends that his coronary artery disease is related to exposure to herbicides in service.  Specifically, he has made two arguments as to exposure.  The first is that, while traveling to Thailand in 1972 and home from Thailand in 1973, his plane stopped over in  Saigon, Vietnam.  The second argument is that he was exposed while in Thailand when, while part of his job, he visited other bases to take readings on telecommunications equipment to make sure that two electric companies were compliant with their contracts.

With regard to the Veteran's claim of having been in Saigon, Vietnam, in 1972 and 1973 while travelling to and from Thailand, the Board notes that, in some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue, unless there is affirmative evidence to establish that the disease is due to an intercurrent injury or disease. 38 U.S.C. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.307(d)(1), 3.309(e).  A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f).

Diseases associated with such exposure include: AL amyloidosis; chloracne or other acneform diseases consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) Note 1; 75 Fed. Reg. 53,202 (August 31, 2010).  For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  75 Fed. Reg. 53,202 (August 31, 2010) (to be codified as Note 3 in 38 C.F.R. § 3.309(e)).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996).  A list of specific conditions not having a positive association was recently published by the Secretary.  See Notice, 75 Fed. Reg. 81,332 (December 27, 2010).

For presumptive service connection to be warranted, the herbicide-related disease shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within 30 years, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  VA General Counsel has determined that the regulatory definition of "service in the Republic of Vietnam" in 38 C.F.R. § 3.307(a)(6)(iii), requires that an individual actually have been present within the boundaries of the Republic of Vietnam to be considered to have served there, through inclusion of the requirement for duty or visitation in the Republic of Vietnam.  VAOPGCPREC 27-97.   

In the present case, the evidence fails to corroborate the Veteran's report that he was in Saigon, Vietnam.  The Veteran's service personnel records are silent as to the Veteran's travel to and from Thailand or that he was ever in Vietnam.  The Veteran reported that he was sent on a commercial flight that was chartered for the military; however, American Airlines responded to his inquiry for flight information that it could not retrieve tickets from 1972.  Furthermore, the Board notes that the Veteran's service medals and awards do not necessarily demonstrate that he was in Vietnam.  The Veteran argues that he was awarded the "Vietnam Service Medal" and that this is evidence of him having been in Vietnam.  The Board notes, however, that the Vietnam Service Medal was not only awarded to members of the Armed Forces serving in Vietnam, but that also members in Thailand, Laos, or  Cambodia, or the airspace thereover, who served in direct support of operations in Vietnam are also eligible for this award.  See 32 C.F.R. Part 578.  Consequently, as there is no record of the Veteran having been in Vietnam, it is more likely that he received the Vietnam Service Medal because, while serving in Thailand, he was attached to an organization that participated in or directly supported military operations in Vietnam.  

Consequently, other than his own statements, there is no evidence to corroborate the Veteran's presence in Vietnam.  In Wood v. Derwinski, 1 Vet. App. 190 (1991), recons., 1 Vet. App. 406 (1991), the Court of Appeals for Veterans Claims (Court) stated that the Board is not bound to accept the veteran's uncorroborated accounts of his experiences in Vietnam.  The Board finds, therefore, that the Veteran's uncorroborated report of having been in Vietnam lacks probative value.  

As there is no probative evidence that demonstrates the Veteran was actually in Vietnam, he is not entitled to the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii).  Therefore, although VA has recognized a relationship between coronary artery disease and exposure to herbicides, the preponderance of the evidence is against finding that service connection under the presumption of exposure to herbicides while serving in the Republic of Vietnam is warranted for his currently diagnosed coronary artery disease.

Consequently, in order to be entitled to presumptive service connection for his coronary artery disease as related to herbicide exposure, the Veteran must establish actual exposure to herbicides while serving in Thailand.  The Veteran testified at the RO hearing in April 2011 that, although primarily stationed in Bangkok, his duties in Thailand required him to travel to other bases, specifically U-Tapao, Ubon, Nakhon Phanom, Korat and Don Muang.  He would travel to these bases at least once a month for approximately three days during which time he would take readings of telecommunications equipment to ensure that the electric companies were complying with their contracts.  He related that their technical equipment was stored on the air base perimeters and that they would often run into problems with chemicals that he stated smelled like insecticides.  An example he gave was that one time, at the Ubon Air Base, there were 55-gallon cardboard drums stored near a container of their equipment that got wet and ruptured and that the chemicals they contained leaked down on top of the 55-gallon drums and that apparently there was some of the residue on top of the drums.  He also stated that this incident caused damage to their equipment and that they had to go out to check it and pull serial numbers.  The Veteran has acknowledged, however, that he does not know what chemicals were stored in these drums but that he thinks they smelled like insecticide.

VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure. 

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS, performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  

Pertinent provisions of the VA Adjudication Manual set forth procedures that VA must follow to verify reported herbicide exposure in Thailand.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), (p), and (q).  Specifically, the M21-1MR provides that several items of development should be performed, including considering the Memorandum on "Herbicide Use in Thailand during the Vietnam Era;" notifying the Veteran appropriately concerning Thailand herbicide exposure; and if necessary, requesting verification of herbicide exposure from the United States Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.  See id; see also VBA Fast Letter 09-20, "Developing for Evidence of Herbicide Exposure in Haas-Related Claims from Veterans with Thailand Service during the Vietnam Era" (May 6, 2009).  

The Veteran was notified appropriately concerning Thailand herbicide exposure, and his communications after that notification demonstrate that he understood what evidence he needed to substantiate his claim of exposure in Thailand.  The Veteran's service personnel records are associated with the claims file.  Moreover, the JSRRC was contacted and asked to conduct a search to confirm the Veteran's assignment to Ubon Air Force Base and any duties that placed him on the perimeter of the air base.  It responded that, after a coordinated search with the National Archives and Records Administration (NARA), they were unable to locate 1972 unit records submitted by the Headquarters Troop Command, US Army Strategic Communications Command (USASTRATCOM), Thailand (the Veteran's assigned organization at that time).  Therefore, the JSRRC was unable to document that the unit, or personnel assigned to the unit, were sent to a storage facility just outside of Ubon Air Force Base.  It was also not able to document or verify that the Veteran was exposed to Agent Orange or other tactical herbicides at Ubon Royal Thai Air Fort Base (RTAFB), Thailand, or that his duties required him to be on or near the perimeter of the base.  It did indicate, however, that, to date, available historical information does not document that Agent Orange or other tactical herbicides were sprayed, tested, or stored at Ubon RTAFB, Thailand, during 1972.  In September 2011, the JSRRC Coordinator issued a memorandum to the file in which it found that the evidence of record cannot document that the Veteran functioned as a Security Policeman, Security Dog Patrol Handler, a member of a Security Police Squadron, or otherwise served near a military base perimeter in Thailand.  Consequently, the Board finds that all development necessary to the claim has been conducted. 

The Veteran served in Thailand from August 1972 to July 1973.  His service treatment records show no complaints, diagnoses, or treatment of coronary artery disease during his service.  At his separation examination in June 1975, he neither reported a history of any heart trouble nor was any abnormality of the heart found on examination.

Post-service medical evidence does not show precisely when the Veteran was diagnosed to have coronary artery disease.  However, on his application for VA benefits, he reported the onset of this disability was in January 2003 when he first began going to the VA Medical Center in West Haven, Connecticut.  The first VA treatment record available is from December 2, 2003.  This note indicates that the Veteran was a 52 year old male with a history of hypertension, obesity, hyperlipidemia and a strong family history of coronary artery disease who was referred to cardiology clinic for complaints of chest pain.  It was noted that a stress test was done on November 5, 2003.  He exercised 4 minutes 10 seconds to stage 2 Bruce, 7 METs.  Heart rate and blood pressure increased to 96 percent of age predicted maximum.  He had symptoms of fatigue during the test as well as electrocardiogram (ECG) changes of 1 mm upsloping st depressions which started at a heart rate of 159 and was .50 seconds to recovery and lasted up to 8 minutes in to recovery phase.  It was further noted that, based on symptoms, family history, and stress test, the Veteran was sent for cardiac catheterization which revealed:  (1) left main distal 30 percent extending into lower anterior descending (LAD), circumflex, and ramus arteries; (2) LAD totally occluded at large first diagonal, proximal LAD with 40 percent lesion extending into diagonal, and diagonal with sequential 90 percent lesions; (3) ramus with 50 percent proximal lesion; (4) circumflex artery with 50 percent ostial lesion, no marginals coming off of it; (5) right coronary artery large vessel with aneurysmal portions, 50 percent disease at crux and 80 percent in distal posterior descending artery; and (6) left ventricular end-diastolic pressure 10, ejection fraction 65 percent, no wall motion abnormality, no aortic gradient, and aorta not dilated.  The Veteran's case was discussed at cardiac catheterization conference and the recommendation was for the Veteran to undergo a coronary artery bypass graft (CABG), which he did on December 15, 2003.  

The VA Compensation and Pension Service (Service) has reviewed a listing of herbicide use and test sites outside Vietnam provided by the Department of Defense (DoD), as well as other relevant documents.  The Service explained in a Memorandum for the Record that the DoD list indicates only that limited testing of tactical herbicides was conducted in Thailand from April 2nd through September 8th of 1964 at the Pranburi Military Reservation near Pranburi, Thailand.  The Report of these tests noted that five civilian and five military personnel from Fort Detrick, Maryland conducted the spray operations and subsequent research.  This location was not near any U.S. military installation or Royal Thai Air Force Base.  The Service also concluded that tactical herbicides, such as Agent Orange (as distinct from commercial herbicides), were used and stored in Vietnam, not Thailand. 

Furthermore, there are no records of tactical herbicide spraying by Operation RANCH HAND or Army Chemical Corps aircraft in Thailand after 1964, and RANCH HAND aircraft that sprayed herbicides in Vietnam were stationed in Vietnam, not in Thailand.  The Service determined that there are records indicating that modified RANCH HAND aircraft flew 17 insecticide missions in Thailand from August 30th through September 16th of 1963 and from October 14th through 17th of 1966.  The 1966 missions involved the spraying of malathion insecticide for the "control of malaria carrying mosquitoes."  The Service determined that these facts are not sufficient to establish tactical herbicide exposure for any veteran based solely on service in Thailand. 

Finally, while the Thailand CHECO Report did not report the use of tactical herbicides on allied bases in Thailand, it did indicate sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Therefore, if a veteran's MOS or unit is one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  Security police units were known to have walked the perimeters, especially dog handlers.  The Service stated that such information should be considered in evaluating a veteran's claim.  

The Board finds that the Veteran is competent to report what he did and observed while serving in Thailand.  He is also competent to report that he was exposed to some type of chemical during such service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2)  ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.).  He is not, however, competent to report that he was exposed to tactical herbicides such as Agent Orange during his service in Thailand.  In fact, the Veteran acknowledges that he does not know for certain that the chemicals he was exposed to were Agent Orange or other tactical herbicides.  

Furthermore, although the Veteran is competent to testify that his work in Thailand required him to check equipment at the perimeter of bases where spraying of nontactical herbicides has been acknowledged, the JSRRC was unable to verify that the Veteran's duties required him to be on or near the perimeter of any military base in Thailand.  Consequently, there is no credible evidence to corroborate the Veteran's report of having been on or near the perimeter of any Thailand military base.

The Board further finds that the information in the Memorandum is more probative than the assertions contained in the Veteran's statements and testimony.  The basis for the Board's findings is that the Service obtained its information from DoD, which has more comprehensive and accurate official records regarding its own use of herbicides and defoliants than do authors and organizations providing conflicting accounts.  See, e.g., Soria v. Brown, 118 F.3d 747, 748 (Fed.Cir.1997); Duro v. Derwinski, 2 Vet. App. 530 (1992) (the service department's decisions on matters within its provenance are conclusive and binding on VA). 

Consequently, as the evidence fails to demonstrate that the Veteran had actual exposure to herbicides while serving in Thailand, entitlement to service connection for his coronary artery disease is not warranted based upon the presumption in 38 C.F.R. §§ 3.307 and 3.309(e) it is related to herbicides.  

Furthermore, the evidence fails to demonstrate any direct etiological link between the Veteran's military service and his coronary artery disease.  His service treatment records are silent with regard to any cardiovascular disorder or symptoms related thereto.  Furthermore, available post-service evidence shows the Veteran was not diagnosed to have coronary artery disease until 2003, 28 years after his discharge from service.  Rather, the medical evidence clearly indicates that the Veteran has a significant family history of coronary artery disease in addition to other risk factors such as hypertension, obesity and hyperlipidemia to which it appears the physicians related his coronary artery disease.  Consequently, the absence of any evidence of coronary artery disease in service or for many years after service speaks against finding that service connection is warranted.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service); see also McManaway v. West, 13 Vet. App. 60, 66-67 (1999).  Moreover, even if the Board were to accept that the Veteran was exposed to some type of chemicals while serving in Thailand, there is no evidence to relate his coronary artery disease to such exposure, nor is there evidence as to what type of chemicals he was exposed to such that the Board could obtain a valid medical opinion as to whether his coronary artery disease diagnosed in 2003 is etiologically related to such exposure.

Finally, the Veteran is not entitled to presumptive service connection based on the finding of a chronic disease because the evidence of record shows that the Veteran's coronary artery disease did not manifest to a compensable degree within one year after his discharge from service in 1975.  38 C.F.R. §§ 3.307(a) and 3.309(a). 

For the foregoing reasons, the Board finds that the preponderance of the evidence is against finding that service connection for coronary artery disease is warranted.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal. 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the Veteran's claim is denied.  The Board acknowledges the sincerity of the Veteran's belief that his coronary artery disease is related to his service.  If additional information which differs from the information currently known is presented-to include, for example, medical studies disclosing a link between such duties as the Veteran had in Thailand and later development of coronary artery disease, the Veteran is invited to again submit his claim, but the current state of medical knowledge and known use of herbicides does not support a grant of service connection, or place the evidence in equipoise, at this time. 


ORDER

Entitlement to service connection for coronary artery disease, to include as due to in-service exposure to herbicides, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


